Case 2:19-cv-14515-BRM-JAD Document 36 Filed 10/18/19 Page 1 of 1 PagelD: 1395

ANTONELLI KANTOR ec.

ATTORNEYS AT LAW
DANIEL ANTONELLI" 1000 STUYVESANT AVE
PARTNER . SUITE #1
JED 1 RANTOR UNION, NJ 07083
YULIEIKA TAMAYO" Main: (908) 623-3676
PARTNER Fax: (908) 866-0336

 

www.aknjlaw.com
DEBRA M. MCGARVEY*
ASSOCIATE

CHARLES R. G. SIMMONS*

4 ‘a
ASSOCIATE WRITER'S CONTACT:

Direct: 908-623-3673

JaMEs J. CRUDELE Email: dantonelli@aknjlaw.com

KYLE A. FISHER
ASSOCIATE

DANIEL H. KLINE
ASSOCIATE

 

VIVIAN LEKKAS*
OF COUNSEL

"ADMITTED NJ & NY

October 18, 2019
Via ECF
Hon. Joseph A. Dickson, U.S.M.J.
United States District Court — District of New Jersey
Martin Luther King, Jr. Courthouse
50 Walnut Street
Newark, NJ 07102
RE: 431 E Palisades Avenue Real Estate, LLC v. City of Englewood, et al.
Docket No.: 2:19-cv-14515-BRM-JAD
Dear Judge Dickson:

As Your Honor is aware, our firm represents Defendants, City of Englewood and City Council
of Englewood (collectively “Defendants”), in the above-referenced matter. Pursuant to Your Honor’s
text order (D.E. 35), this letter shall serve as a status update regarding the Defendants’ position on
potential settlement negotiations and mediation. The Council discussed the matter on October 7, 2019,
and as was our previous inclination, the only potential for resolution of this matter would have to include
an application before the Zoning Board of Adjustment. Since that time, however, on October 10, 2019,
the Hon. Brian R. Martinotti, U.S.D.J., rendered his decision on Plaintiff's Order to Show Cause and
preliminarily enjoined the Defendants from enforcing their zoning ordinance. As such, there does not
appear to be any viable option for settlement at this time.

Respectfully submitted,

/s/ Daniel Antonelli
Daniel Antonelli
DA/VvI
ce: All Counsel of Record (via ECF)
